DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       SIMEON WASHINGTON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D18-588 and 4D18-589

                              [July 12, 2018]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case Nos. 472005CF000344A and 472006CF000784A.

   Simeon Washington, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.